Title: To James Madison from William Lambert, 19 February 1810
From: Lambert, William
To: Madison, James


Sir,City of Washington, February, 19th. 1810.
I have the honor to inclose for your perusal, the last letter I have received from bishop Madison, by which you will perceive the strong interest that truly valuable man takes in the object and completion of my undertaking to fix a first meridian for the U. S. Other communications having a similar tendency, are now before the Select Committee of Congress to whom my papers have been referred. From what Mr. Pitkin, the chairman of that Committee mentioned to me, they seem anxious to learn the sentiments of the President and the heads of departments concerning the utility of the object. I have no hesitation in avowing my belief, that every member of the administration, and particularly, such of them as are native citizens, will carry into effect with pleasure, any favorable plan which the national Legislature may adopt to lessen our dependence on a foreign Country, and to patronize such branches of science as may tend to promote the honor and advantage of the U. S. There is no doubt with me, that if Congress fulfil their duty, the Executive will do theirs.
One of the members of this Committee asked me a few days ago, what I expected for myself? I told him, that my principal object was to extricate the people of this Country from a state of dependence on a foreign nation, which I considered to be unnecessary and degrading; and that in the memorial accompanying my abstract of calculations, nothing was said about pecuniary emolument to me. An unexpected delay has already taken place, unfavorable to me, in my present Situation; and it appears that there is a probability of much longer procrastination; whether this proceeds from two objects referred to the Commee., (the magnetic variation, and the establishment of a first meridian), or any other Cause, I cannot pretend to determine.
I intend to shew the inclosed to the Secretaries of State and of the Navy. The business of the latter department seems to be more connected with the plan I have proposed, than of any other under the government. I have the honor to be, with great respect, Sir, Your most obedt. servant,
William Lambert.
